Per Curiam,
The judgment in this case was entered for want of a sufficient affidavit of defense. Shortly after it was entered a rule was granted, upon the application of defendant, to shmv cause why it should not be opened for reasons set forth in his petition for relief from it. The burden was upon him to support the averments of fact which he made in asking that the judgment be opened, and to negative the averments of fact contained in the answer to his petition. After a very careful review of what he showed in support of his averments, the learned court below concluded that they had not been supported by sufficient evidence, and the rule to show cause was discharged. We concur in this conclusion, and the appeal is dismissed at appellant’s costs.